Acknowledgements
This communication is in response to applicant’s response filed on 04/09/2021.
Claims 1 and 9 have been amended. Claims 1-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102(a)(2) that Guo (US 20200374134) does not teach or suggest “generating, by a processing device of the processing server, a first smart contract, wherein the first smart contract is an executable script configured to self-execute after a predetermined period of time and initiate a first blockchain transaction for transfer of all assets from each of the at least one transaction output addresses to the recipient address including use of the digital signature...before expiration of the predetermined period of time, receiving, by the receiver of the processing server, a blockchain data value included in a new block added to the blockchain indicating that a new transaction has been processed...” as recited in amended claims 1 and 9, examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1 and 9. 


Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20200005282).

Regarding Claims 1 and 9, Kim teaches receiving, by a receiver of a processing server, a propagation request including at least one transaction output address, a digital signature, and a recipient address, where the recipient address and each of the at least one transaction output address are blockchain addresses associated with a blockchain, where each at least one transaction output address is generated using a public key of a cryptographic key pair, and where the digital signature is generated using a private key of the cryptographic key pair (Paragraphs 0067-0068 and 0014 teach the wallet recovery request (i.e., propagation request) includes the wallet address (i.e., transaction output address), and can include: the user account, the wallet address, user identity information, a recovery deposit, new public keys (owner keys, owner accounts, owner addresses) (i.e., recipient address) for the wallet, and challenge settings (e.g., initiation conditions, challenge period, challenge termination conditions); the wallet recovery request can also include receiving, from the wallet owner, a recovery blockchain transaction signed by a private key of the wallet owner device (i.e., digital signature), wherein each signed recovery blockchain transaction can identify the new public key); generating, by a processing device of the processing server, a first smart contract, wherein the first smart contract is an executable script configured to self-execute after a predetermined period of time and initiate a first blockchain transaction for transfer of all assets from each of the at least one transaction output addresses to the recipient address including use of the digital signature (Paragraphs 0034, 0054, 0076-0078, and 0098 teach the wallet system (i.e., processing server) is a smart contract system in which the code of the smart contract wallet is included in blockchain data; the code includes challenge termination condition functions to determine when the challenge should end, such as a recovery condition, an abort condition, or any other suitable condition; owner transmits the challenge initiation request to the wallet to initiate the challenge process; the challenge process is performed upon verification of the user's identity  transmitting, by a transmitter of the processing server, the generated first smart contract to a blockchain node of a plurality of blockchain nodes associated with the blockchain (Paragraph 0080 teaches transmitting the challenge initiation request to the wallet preferably includes broadcasting the challenge initiation request to the blockchain system (e.g., to a node of the blockchain system, etc.)); before expiration of the predetermined period of time, receiving, by the receiver of the processing server, a blockchain data value included in a new block added to the blockchain indicating that a new transaction has been processed, wherein the blockchain data value includes one of: a used address of the at least one transaction output addresses and a new address generated using the public key of the cryptographic key pair, and wherein the blockchain data value was added to the blockchain within the predetermined period of time (Paragraphs 0083-0084, 0102, and 0104 teach a challenge period is initiated according to the challenge settings and the challenge duration (e.g., default challenge period) is preferably coded into and/or stored by the wallet; aborting the recovery process functions to terminate the challenge and to not give wallet access  in response to receiving the blockchain data value included in the new block indicating that a new transaction has been processed, generating, by the processing device of the processing server, a second smart contract, wherein the second smart contract is a second executable script configured to self-execute after the predetermined period of time and initiate a second blockchain transaction for transfer of all assets from (i) each of the at least one transaction output addresses without the used address, or (ii) each of the at least one transaction output addresses and the new address, to the recipient address including use of the digital signature, and wherein the generation of the second smart contract causes expiration of the first smart contract (Paragraph 0105 teaches determining abort condition satisfaction includes: detecting an owner transaction, signed by an old private key (e.g., a private key paired with the old owner account or owner address), during the challenge process; and transmitting, by the transmitter of the processing server, the generated second smart contract to one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0068 and 0105 teach upon abort condition or the recovery condition satisfaction, the system can automatically transfer the recovery deposit to the owner, return the recovery deposit to the user, exchange the recovery deposit into the wallet cryptocurrency and transfer the recovery deposit to the wallet, or otherwise manage the recovery deposit; the attempted transaction can be otherwise detected and acted upon (i.e., transmit the new received signed transaction to the blockchain or the new transaction has been read from the blockchain)).
Regarding Claim 1, Kim teaches a method for propagating survival of cryptographic currency after inactivity over a predetermined period of time in a blockchain through the use of smart contracts (Paragraph 0063 teaches the method includes at least one of: receiving a wallet recovery request from a user S100; verifying the user identity S200; transmitting a challenge initiation request to the wallet S300; executing the challenge S400; notifying an owner of the wallet 
Regarding Claim 9, Kim teaches a system for propagating survival of cryptographic currency after inactivity over a predetermined period of time in a blockchain through the use of smart contracts, comprising: a receiver of a processing server; a processing device of the processing server; and a transmitter of the processing server (Paragraph 0035 teaches the wallet system is implemented by one or more computing servers having at least one computer processor, central processing units (CPUs, MCUs, etc.), at least one processor-readable storage medium, and at least one network device; the network device of the wallet system is communicatively coupled to the one or more of a network device of the third party system, an owner system and a user system via a network (e.g., a private network, a public network, the Internet, etc.); the at least one storage medium includes machine-executable instructions, that when executed by a processor of the wallet system, control the wallet system to perform at least one process of the methods described herein).

Regarding Claims 2 and 10, Kim teaches all the limitations of claims 1 and 9 above; and Kim further teaches wherein the recipient address is generated using a separate public key of a second cryptographic key pair (Paragraph 0067 teaches the wallet recovery request includes the new public keys (owner keys, owner accounts, owner addresses) for the wallet).

Regarding Claims 3 and 11, Kim teaches all the limitations of claims 1 and 9 above; and Kim further teaches wherein the processing server is one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0037 and 0082 teach the wallet is a contract wallet (e.g., smart contract that can transact cryptocurrency) on the blockchain system; the wallet is created by sending a “create contract” blockchain message to a node of the blockchain system, wherein the blockchain node processes the “create contract” blockchain message to create a contract wallet in accordance with information included in the “create contract” message (e.g., according to the corresponding function from the blockchain; S400 is preferably executed in response to satisfaction of one or more challenge initiation conditions such as receipt or validation of the signed challenge initiation request at the wallet (e.g., after the challenge initiation request is confirmed by the blockchain system's nodes)).

Regarding Claims 4 and 12, Kim teaches all the limitations of claims 3 and 11 above; and Kim further teaches wherein the blockchain data value is one of a plurality of blockchain data values included in a new block received from a separate blockchain node of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0037 and 0040 teach the “create contract” blockchain message includes instructions of the contract wallet (e.g., code to be executed by the blockchain system to perform operations of the contract wallet), and after creation of the contract wallet, parameters for the contract wallet are provided to the contract wallet via one or more blockchain messages that identify the contract wallet and the parameters; wallet parameters include: a blockchain 

Regarding Claims 5 and 13, Kim teaches all the limitations of claims 1 and 9 above; and Kim further teaches validating, by the processing device of the processing server, the digital signature using the public key of the cryptographic key pair prior to generation of the first smart contract (Paragraphs 0015 and 0082 teach the recovery condition can include receiving the blockchain transaction signed by the private key of the recovery account; verifying the signature of the blockchain transaction signed by the private key of the recovery account; in a first variation, S400 (i.e., executing the small contract) is executed in response to receipt or validation of the signed challenge initiation request at the wallet (e.g., after the challenge initiation request is confirmed by the blockchain system's nodes; after the challenge initiation request is verified as signed by the recovery key (i.e., owner’s private key)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200005282) in view of Shao (US 20190253239).

Regarding Claims 6 and 14, Kim teaches all the limitations of claims 1 and 9 above; and Kim further teaches wherein the second smart contract is an executable script configured to self-execute after the predetermined period of time (Paragraphs 0060-0061 and 0069 teach a process of returning the resource in the target account to the lost account is the same as a process of transferring the resource in the lost account to the target account; after the submitting an authentication request to a block chain, so that the block chain records a transfer event (i.e., second smart contract) in the block chain according 
However, Kim does not explicitly teach receiving, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address; generating, by the processing device of the processing server, a third smart contract, and initiating the second blockchain transaction to the new destination address in place of the recipient address; and transmitting, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain.
Shao from same or similar field of endeavor teaches receiving, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address (Paragraphs 0033, 0035-0036 teach FIG. 3 depicts an example system for updating smart contracts; the system 300 includes a contract updates management system that manages updates to smart contracts, including a smart contract; an update request (i.e., modification request) can be provided to the contracts management system, which invokes the update process; the update request identifies the smart contract that is to be updated, as well as an update that is to be performed; an updates smart generating, by the processing device of the processing server, a third smart contract, and initiating the second blockchain transaction to the new destination address in place of the recipient address (Paragraphs 0040-0042 teach each proposal to update the smart contract that is processed by the contract updates management system can include the content; example content can include, without limitation, an address of the smart contract, an address of the updates smart contract (i.e., third smart contract), a reason for the update; a controller contract can be defined by a dispatcher upon receipt of a request by a contract originator who originates the smart contract; for example, the smart contract can be originated by one or more of the nodes; the controller contract includes a router that routes requests, including requests to update the smart contract; a modification of the contract address data in the router can be performed by the updates smart contract); and transmitting, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0043 teaches the contract updates management system can receive the proposal, and can send requests to non-change-proposing users (including users 308 b, 308 c, 308 d, 308 e); the requests that are sent to the non-change-proposing users can include the change being proposed for the smart contract, and a request (or invitation) to vote on the change; the nodes 308 b, 308 c, 308 d, 308 e can provide their votes to the contract updates management system).

There is motivation to combine Shao into Kim because conventional systems use centralized solution to manage changes to smart contracts, which can include processes that are difficult to manage, and have other disadvantages. When a smart contract is to be updated (or upgraded), an authorized entity (e.g., a manager, a contract creator, or a public agency) may be responsible for updating a smart contract, and can communicate with entities regarding the update. After the communication reaches a consensus, the authorized entity can perform the update operation. This process can be difficult to monitor, and can require entities that are parties to the smart contract to trust the authorize entity (Shao Paragraph 0003). By allowing the smart contract originator to unilaterally modify the destination address in a smart contract, the system does not require parties to rely on the authorize entity. In addition, by recording the update on the blockchain, the updates can be easily monitored by the entities in the network.

Regarding Claims 7 and 15, the combination of Kim and Shao teaches all the limitations of claims 6 and 14 above; however the combination does not explicitly teach wherein the modification request further includes a new digital signature, and the third smart contract further includes the new digital signature.
Shao further teaches wherein the modification request further includes a new digital signature, and the third smart contract further includes the new digital signature (Paragraph 0038 teaches the updates smart contract can manage a list of nodes that are involved in satisfying the one or more conditions that are to be met for updating of the smart contract; a node must perform some task, or has some task performed (e.g., by a user at the node); for example, a node can be required to provide information, approval, a signature (e.g., digital signature), and/or a vote, depending on the logic and set of conditions required to implement the update).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Shao to incorporate the further teachings of Shao for the modification request to further include a new digital signature, and the third smart contract further includes the new digital signature.
There is motivation to further combine Shao into the combination of Kim and Shao because of the same reasons listed above for claims 6 and 14.

Regarding Claims 8 and 16, the combination of Kim and Shao teaches all the limitations of claims 7 and 15 above; and Kim further teaches validating, by the processing device of the processing server, the new digital signature using the public key of the cryptographic key pair prior to generation of the third smart contract (Paragraphs 0077-0078 teach operation S506: the block chain obtains the first data according to the received authentication request, and a plurality of devices of the block chain verifies the first data by using the public key of the first account and obtains initial data after verification succeeds; the block chain obtains the first data from the authentication request submitted by the gateway, and the plurality of devices of the block chain verifies the first data by using the public key of the first account; if verification succeeds, the block chain may obtain the initial data from the first data; in the foregoing verification process, because checking of the identity information and the transfer request is completed by the gateway, and the block chain trusts a checking result of the gateway, the block chain only needs to verify whether a signature provided by the gateway for the initial data is authentic; operation S507: the block chain records a transfer event according to the initial data, to transfer a resource in the lost account to the target account. A block may be newly added to the block chain).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padmanabhan et al. (US 20200089671) teaches although operations 208-216 are described as being performed in relation to the addition of a smart contract to the peer-to-peer blockchain network 108, in some implementations, the operations 208-216 may similarly function to alter a smart contract in the peer-to-
Irazabal (US 20200019936) teaches an example operation may include one or more of calculating a timestamp for each transaction within a blockchain. The calculating of the time stamp includes setting an incremental number to each key and value modified in the transaction, and incrementing the incremental number when the transaction within the blockchain is processed. The example operation may also include determining a relative order of change made to a smart-contract state.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685